Citation Nr: 0926271	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  98-15 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, rated 10 percent disabling prior to July 30, 
1998, 100 percent disabling from July 30, 1998, through 
October 31, 1999, 30 percent disabling from November 1, 1999, 
through May 10, 2000, 100 percent disabling from May 11, 
2000, through July 31, 2000, and 30 percent disabling since 
then.

2.  Entitlement to service connection for a low back 
disorder, secondary to right knee disability.

3.  Entitlement to service connection for cardiovascular 
disease including right heart failure and cor pulmonale, 
secondary to right knee disability.

4.  Entitlement to service connection for renal disease, 
secondary to right knee disability.

5.  Entitlement to service connection for depression, 
secondary to right knee disability.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from October 1981 to 
January 1986.

This appeal arises from rating decisions dated in a June 1998 
and March 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that in June 2009, the 
appellant submitted a request for an additional Travel Board 
hearing.  Specifically, in response to a May 2009 letter from 
the Board advising the Veteran that the Veterans Law Judge 
who conducted a hearing held on July 24, 2000, was no longer 
employed by the Board, the Veteran indicated that he wanted a 
BVA hearing at the RO (i.e., Travel Board hearing).  

Given the expressed intent of the Veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the Veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



